Electronically Filed
                                                       Supreme Court
                                                       SCWC-29868
                                                       26-JUN-2012
                          NO. SCWC-29868

                                                       01:35 PM
          IN THE SUPREME COURT OF THE STATE OF HAWAI'I


     EMERSON M.F. JOU, M.D., Petitioner/Provider-Appellant,


                                 vs.


             J.P. SCHMIDT, Insurance Commissioner,

 Department of Commerce and Consumer Affairs, State of Hawai'i,

                Respondent/Respondent-Appellee,


                                 vs.


               DAI-TOKYO ROYAL INSURANCE COMPANY,

                 Respondent/Respondent-Appellee.



         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS

               (ICA NO. 29868; CIV. NO. 05-1-1053)


        ORDER ACCEPTING APPLICATION FOR WRIT OF CERTIORARI

      (By: Nakayama, Acting C.J., Acoba, and McKenna, JJ.,

   Circuit Judge Kim, in place of Recktenwald, C.J., recused,

    and Circuit Judge Pollack, assigned by reason of vacancy)


          Petitioner/Provider-Appellant’s application for writ of

certiorari filed on May 14, 2012, is hereby accepted and will be

scheduled for oral argument.    The parties will be notified by the

appellate clerk regarding scheduling. 

          DATED:   Honolulu, Hawai'i, June 26, 2012.
Stephen M. Shaw for               /s/ Paula A. Nakayama
petitioner/provider-appellant
                                  /s/ Simeon R. Acoba, Jr.

                                  /s/ Sabrina S. McKenna 


                                  /s/ Glenn J. Kim


                                  /s/ Richard W. Pollack